            Case 1:18-cr-00016-LY Document 57 Filed 09/27/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


UNITED STATES OF AMERICA                       '
                                               '
v.                                             '   No. 1:18-CR-016-LY
                                               '
CHARLES MCALLISTER                             '


         GOVERNMENT'S FIRST SUPPLEMENTAL REQUESTED VOIR DIRE

       The United States files this requested voir dire and would ask the Court to ask the

following questions in addition to the prior requested voir dire:

       1.   What does it mean to defraud someone?        What is the difference between a legal

            transaction and fraud?     What are some examples of fraud?

       2.   How do you know when someone is acting with an intent to defraud?         Could you

            make that decision?      Would you need an explicit admission?

       3.   Is it fraud if the person intends to pay the money back by other means?


                                        Respectfully submitted,

                                        JOHN F. BASH
                                        United States Attorney

                                        /s Keith M. Henneke
                                        KEITH M. HENNEKE
                                        Texas State Bar No. 24054497
                                        DANIEL D. GUESS
                                        Texas State Bar No. 00789328
                                        Assistant United States Attorneys
                                        903 San Jacinto Blvd., Suite 344
                                        Austin, Texas 78701
                                        Telephone: 512.978.5858
                                        Facsimile: 512.978.5854


Government=s First Supplemental Requested Voir Dire - Page 1
           Case 1:18-cr-00016-LY Document 57 Filed 09/27/19 Page 2 of 2



                                  CERTIFICATE OF SERVICE

       I certify that on this the 27th day of September, 2019, a true and correct copy of this

instrument was served via ECF on counsel for the defendant.



                                       /s Keith M. Henneke
                                       KEITH M. HENNEKE
                                       Assistant United States Attorney




Government=s First Supplemental Requested Voir Dire - Page 2
